Citation Nr: 1448975	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from June 1980 to August 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Board reopened the claim and remanded the merits for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDINGS OF FACT

1.  Bilateral hearing loss pre-existed the Veteran's service and did not increase in severity as a result of service.  

2.  Bilateral hearing loss was not caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated as a result of service or a service-connected disability.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306, 3.310 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated November 2010 and January 2014 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a March 2014 supplemental statement of the case.  

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran did not identify any VA treatment records pertinent to the appeal.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

VA examinations were conducted in March 2011 and May 2012.  An addendum to the May 2012 examination, addressing the issue of secondary service connection, was received in February 2014.  The examiners' opinions were based upon a review of the evidence, an in-person evaluation of the Veteran, and their own professional judgment.  Their findings are supported by adequate rationale.  They adequately address the questions of whether the Veteran's pre-existing bilateral hearing loss was aggravated by his active service, or, alternatively, whether it is secondary to a service-connected disability.   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

A veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  That presumption can be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service. See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Facts

Bilateral high frequency hearing loss was noted on the Veteran's May 1980 entrance examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
40
LEFT
10
10
5
5
40

The audiogram was repeated in June 1980, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
n/a
50
LEFT
10
10
0
n/a
40

Because bilateral hearing loss was noted on the Veteran's entrance examination, the presumption of soundness does not attach.  38 U.S.C.A. § 1111; 38 C.F.R.                 § 3.304(b).

A September 1982 audiogram reflected the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
35
LEFT
10
5
0
0
55

The document indicates that the Veteran was routinely exposed to noise in service.

The Veteran underwent a separation examination in July 1987.  His hearing acuity was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
30
LEFT
15
15
5
5
35

The Veteran underwent a VA audiological examination in October 1987.  Pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
5
5
5
10
25

The Veteran also underwent VA audiological examinations in March 2011 and May 2012.  Both examiners diagnosed a "severe" high frequency hearing loss.  Both noted that the Veteran entered service with a pre-existing high frequency hearing loss, and that his separation examination did not show a decrease in hearing acuity from service entry.  

The May 2012 examiner addressed the question of whether a pre-existing hearing loss was aggravated during the Veteran's active service by noting that there was "no significant difference" between the audiograms conducted at entry and at separation.  Thus, the Veteran's pre-existing hearing loss was not at least as likely as not aggravated beyond its normal progression as a result of military service.  

In June 2011 the Veteran contended that his tinnitus may have caused his hearing loss.  A February 2014 addendum to the May 2012 examination addressed this contention, noting that hearing loss and tinnitus have different etiologies, and that they are each "independent physiologic bodily process[es]."  Hearing loss "has no roots in tinnitus."  In the examiner's opinion, it was "not likely that his hearing loss was caused or aggravated by his service connected tinnitus."  

Analysis

The evidence does not reflect that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during service.  Both the March 2011 and May 2012 VA examiners found that there was "no significant difference" between the audiograms conducted at service entry and at separation.  The Board also notes that the October 1987 audiogram conducted within three months of discharge actually shows less hearing loss in most frequencies.  Accordingly, the Board finds that the Veteran's hearing loss did not undergo an increase in severity during military service.

The Veteran also contends that his bilateral hearing loss may be caused or aggravated by his service-connected tinnitus.  However, in the February 2014 addendum, the examiner pointed out that hearing loss and tinnitus can have different etiologies and that the Veteran's bilateral hearing loss is not aggravated by his service-connected tinnitus, because the two disorders affect different physiological bodily process and are essentially independent of one another.  The examiner is competent to render an opinion on that question, and no competent evidence of record contradicts it.

The Veteran's assertions that his tinnitus caused his hearing loss have been considered.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran is not competent to provide an opinion as to the etiology of his hearing loss.    

The evidence is against a finding that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity during active service, or that it was caused or aggravated by his service-connected tinnitus.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection for bilateral hearing loss is not warranted. 

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


